TEXEAITORNEY                 GENERAL
                               OF-




Honorable     Bill   Allcorn                Oplnlon   No.   WW-914
Conmiirrrloner
Qeneral     Land Office                     Re:   Is the Cieneral Lend
Austin,     Texas                                 OSflce authorized
                                                  under Article   8225,
                                                  V.A.C.S.,  to sell
                                                  State owned land to
                                                  the San Patrlclo
                                                  County Navigation
                                                  Dlstrlct  No. 1 when
                                                  eald land la located
                                                  outside the boundaries
                                                  of such dlatrlct?
Dear Hr. Allcornt
             me following      inquiry   Is made in your opinion     re-
quest    to this office:
                “I would like to have your opinion as to
        whether a navigation    dlstriot hae the authorlty
        to purchase land outside the boundaries of their
        district?”
           Your letter  which oontalne this opinion request
states that San PatrlciO County Navigation Dletrlot      No. 1 has
made application   to buy 855 acres of land owned by the State
of Texae for $1.00 per acre under authority    of Article    8225,
Vernon’s Annotated Civil Statutee.     mi8 particular    property
1s located outside the boundaries of 8uch district,      and further,
it does not adjoin these boundaries.
           It Is also our understanding that such lands are
to be Improved for and used, at least In the beginning,   as
a pleasure  craft facility to serve the City ot Portland,  Texas.
The City of Portland lles outside the limits of this district,
and it also appears that the boundaries of this dletrlct   are
several miles dlatant from the land sought.
             We have been’advleed    that San Patrlalo  County Navi-
gation District      No. 1 was organized under and by authority     of
Article    8263h, Vernon18 Annotated Civll’Statutea.       This article
authorizes    districts   thereunder to make Improvements for the
Inland and coaetal waters together wlth certain        other improve-
ments to promote navigation.
Honorable   Bill   Allcorn,   page 2 (WW-914)

            Article   8225, V.A.C.S., makes provlalon    for    the
purchase of State owned lands by navigation      dlatrlcts      under
the following    conditions,  to-wit:

             “The Commlesloners are empowered to ac-
     quire the necessary      right-of-way     and property
     of any kind for all necessary         improvements con-
     templated by this title       by gift,   grant, purchase
     or condemnation proceedings.          Any navigation    dls-
     trlct    heretofore  or hereafter     organized under this
     title    or any general law under which eald aub-
     dlvlelons     may be created shall have the right to
     purchase from the State of Texas any lands and
     flats    belonging  to the aald State, covered or
     partly covered by the waters of any of the bays
     or other arms of the sea, to be used by aald
     district     for the purposes authorlzed      by law with
     the right to dredge out or to fill          In and re-
     claim said land8 or otherwise         improve the same;
     and the Connnlseloner of the Qeneral Land Office
     la hereby authorized      and directed     to sell the
     same upon appllaatlon        aa hereinafter    provided,
     at the price of One ($1.00) Dollar per acre....”
      (Rnphasis supplied. )

             Prior to an amendment In 1931 (Acts 1931, &!nd Leg.,
2nd C.S., p. 38, ch. 21), Article     8225, V.A.C.S., provided
that any State owned lands to be purchased by a navigation
district   thereunder should be “covered or partly covered by
the waters of any of the bays or other arma of the sea wlth-
In said district.’     lhat language of the above quoted pro-
vision   reading “within said district”   was deleted by the above
amendment.
            However, another section     found In the same Act a8
Article   8225, V.A.C.S.,    and to be read into such article      now,
ie codified    as Article   8198, Vernon’s   Annotated Civil Statutes,
which, in llmltlng     the scope of navigation     districts, provides
that eald districts      may lmprove rivers,   bays, creeks and canals
“within or adjacent to such district’        In aid of navigation.
            Therefore,   while there 16 no express restriction
under Article   8225, V.A.C.S.,     again& purchase by a navlga-
tlon district   of lands outside Its boundaries,     we are of the
opinion that any such lands muat, at least,       be covered or
partly covered by the waters of bays or other arme of the sea
adjacent   to the district    in view of Article  8198, V.A.C.S.

          It should be noted also that one of the restrlc-
tlona of purchase under Article  8225, V.A.C.S.,  la that such
property Is to be used “for the purposes authorized   by law.”
Honorable   Bill   Allcorn,   Page 3 (WW-914)

In addition,   this statute llmlte the power of aoqulsltlon
of navigation   districts  to those lands which are required
“for necessary    lmprovemente contemplated by this title.”

           It must be concluded from reading the above
statutory  provlelone    together that the Legislature        clearly
intended that a navigation        dletrlot    la authorized  only to
purchase State owned lands outside their boundaries under
Article  8225, V.A.C.S.,     when such lands are to be ueed for
lawful purposes of the dlstrlot          concerned,  for purposes
which have substantial      relatlonehlp      to the needs of such
district  and when the lands to be aoqulred are covered or
partly covered by the waters of bays or other arms of the
sea adjacent   to the district.

             Applying the test In the paragraph Immediately.
above, there Is considerable      doubt as to the authority        of
San Patrlolo     County Navigation District      No. 1 to buy the
lands In question.       mere has been no showing that the pro-
posed use has any substantial       relationship     to the needs of
the dlatrlct.      In fact,  the dlatrlct~s     declared purpose for
the purchase of these lands 18 prlmarlly          for use as a pleasure
craft facility     to serve a cozmnunlty which Is not located wlth-
In the district.      Moreover, It appears that the lands to be
aoqulred are not covered or partly covered by the waters of
bays or other arms of the sea either within or adjacent             to
subject  district.     However, these factual       determinations    are
for your office.
              While Article   8225, V.A.C.S.,   make8 no provision
for any formal hearing by your office         on these questlone,
nevertheless,      any applicant   for purohase of State owned lands
under the terms of such statute should be required          to submit
sufficient     facts to your office    to show compliance with the
requirements      of purahaee detailed   above.
                                  SUNNARY
             me General Land Office la authorized         to
      sell to navigation       dlstrlcts  State owned lands
      outside their boundaries under Article         8225,
      Vernon’s Annotated Civil Statutes,         only when
      It appears to such office        that these lands are
      to be used for lawful purposes of the navigation
      district    concerned,    for purpoees that have eub-
      stantlal    relationship     to the needs of such dlrr-
      trlot    and when,auoh lands are covered or partly
Honorable   Bill   Allcorn,   page 4 (WW-914)

      covered by the waters of bays or other     arms
      of the e.ea adjacent to said district.

                                        Yours very   truly,

                                        WILL WILSON
                                        Attorney General      of Texas




TB:ljb:bh
APPROVED:
OPINION COMMITTEE
&x-don C. Case, CMlrman
Virgil R. Pulliam
Llnward Shivers
Wm. H. Pool, Jr.
Marvin Ii. Brown, Jr.
REVIBWEDFOR!IXEATT0RNEyc)ENBRAL
BY:
      Leonard Paeemore